Citation Nr: 0521598	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1990, for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1964 to April 
1965, and from March to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO denied the 
appellant's claim for an effective date earlier than December 
5, 1990, for the grant of service connection for 
schizophrenia.  The appellant disagreed and this appeal 
ensued.  

By a December 2003 decision, the Board determined that an 
earlier effective date was not warranted.  The appellant 
sought review by the United States Court of Appeals for 
Veterans Claims (Court), which by an Order dated in January 
2005 vacated the Board's decision and remanded the case for 
further administrative consideration.  


FINDINGS OF FACT

1.  On July 28, 1983, VA received the appellant's claim to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia.  

2.  In a February 1984 rating action, the RO denied the 
application to reopen the previously denied claim of 
entitlement to service connection for schizophrenia.  

3.  In April 1984, the appellant filed a notice of 
disagreement with the rating action of February 1984.  

4.  By a September 1999 decision, the RO implemented a Board 
decision of August 1999 that granted service connection for 
schizophrenia, based on the July 1983 claim to reopen.  


CONCLUSION OF LAW

The criteria for an effective date of July 28, 1983, for 
service connection for schizophrenia have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In an August 1999 decision, the Board granted service 
connection for schizophrenia.  The RO implemented the Board's 
decision via a September 1999 rating decision and assigned an 
effective date in July 1992.  The appellant asserted the 
effective date should be earlier.  By an August 2000 rating 
decision, the RO granted an effective date of December 5, 
1990.  The appellant disagreed with that effective date and 
seeks service connection prior to that date.  He contends 
that the effective date should be in August 1975 or July 
1983.  

By a December 2003 decision, the Board denied an earlier 
effective date.  On review, the Court vacated the Board's 
decision on the basis that the Board failed to provide 
adequate reasons and bases for its conclusion that 
communications from the appellant in 1984 and 1989 did not 
constitute valid notices of disagreement with rating 
decisions that had denied service connection for 
schizophrenia.  The case is again before the Board for 
appellate review.  

The appellant - both in the present adjudication and in the 
earlier adjudication described in the December 2003 Board 
decision - set forth two arguments for an earlier effective 
date.  First, he contended that the RO's severance of service 
connection for schizophrenia in July 1975 was contrary to 
law, and, therefore, service connection should be restored as 
of the effective date of the severance action, August 1, 
1975.  In the alternative, the appellant argued that he 
should be granted an effective date in either July 1983 or 
May 1987, based on unadjudicated claims filed in these 
months.  

With respect to the argument that the severance action in 
July 1975 was improper - which was not disturbed by the 
Court's Order, or by the Joint Motion for Remand supporting 
that Order - the appellant had two periods of service, from 
October 1964 to April 1965, and from March 1968 to July 1968.  
In between the two periods, by rating decisions dated in 
1966, VA established service connection for a hiatal hernia, 
later expanded to include anxiety reaction superimposed on 
hiatal hernia with gastrointestinal somatization.  According 
to the service medical records, the appellant separated from 
his second period of service in 1968 due to esophagitis.  
Following hospitalization in 1971 for treatment of 
schizophrenia, the RO issued a January 1972 rating decision 
characterizing the service-connected disability as 
schizophrenia, undifferentiated type, superimposed on hiatal 
hernia with gastrointestinal somatization.  

After a proposal to sever service connection dated in March 
1975, the RO severed service connection for the appellant's 
nervous condition in a July 1975 rating decision.  The 
appellant appealed the severance action, and in a decision 
dated in August 1976, the Board denied restoration of service 
connection for a nervous disorder.  An expanded panel upheld 
the August 1976 Board decision in a November 1979 
reconsideration decision.  

The 1979 Board decision is final.  38 U.S.C.A. § 7104.  
Moreover, the 1979 Board decision subsumed the 1975 rating 
decision that severed service connection.  Therefore, the 
1975 rating decision cannot be challenged.  See Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1994).  Thus, as a result of the final 
1979 Board decision, the effective date of the grant of 
service connection for schizophrenia may not, as a matter of 
law, be based on error in the July 1975 rating decision.  

With respect to the alternative argument that an effective 
date in July 1983 is warranted based on an unadjudicated 
claim filed that month, the effective date for a grant of 
service connection is the day after separation from service 
or day entitlement arose, if a claim is received within one 
year of separation from service, otherwise the date of 
receipt of claim, or the day entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (b)(1) (West 2002); 38 C.F.R. 
§ 3.400 (b)(2)(i) (2004).  If the grant is based on a claim 
which has been finally denied and subsequently reopened by 
the submission of new and material evidence, the effective 
date is the date of receipt of the new claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q), (r) (2004).  

In an April 1983 decision, the Board denied service 
connection for a psychiatric disorder, on the basis that new 
and material evidence since the 1979 Board decision had not 
been received.  An effective date cannot be before the April 
1983 Board decision, which is final.  Lalonde v. West, 
12 Vet. App. 377 (1999); Perry v. West, 12 Vet. App. 365 
(1999); Washington v. Gober, 10 Vet. App. 391 (1997).  Thus, 
the effective date for service connection must be based on a 
new claim filed after the April 1983 Board decision.  

On July 28, 1983, the RO received from the appellant a 
statement contending he wanted a 100 percent evaluation 
assigned for nonservice-connected schizophrenia, for the 
purpose of protecting his claim if service-connected benefits 
were restored in the future.  Also enclosed was a letter from 
his mother, describing her recollections of the appellant's 
behavior before, during, and after service.  

In an August 1983 letter, the RO informed the appellant the 
evidence he had submitted was not new and material, and that 
service connection was not in order for a condition which 
existed prior to service where no aggravation in service as 
shown, or is a congenital or developmental abnormality, or 
initially became manifested years after discharge.  The RO 
informed him that new and material evidence must relate to 
the issue and have bearing on the decision in question.  The 
letter told him that normally this required a showing that 
while he was in service his condition was diagnosed as a 
mental disorder or that there was a diagnosis of psychosis 
made within a year following discharge.  The RO informed him 
the Board had denied service connection for a nervous 
condition, the decision was final, and the additional 
evidence submitted was cumulative or repetitious and could 
not serve as a basis for reconsideration of a previous 
decision.  

In December 1983, the appellant filed a statement in support 
of a claim for service connection "by aggravation and 
continuity," referring to treatment during his second period 
of service.  He enclosed a copy of a June 1982 medical 
statement, which was of record at the time of the 1983 Board 
decision.  

In a letter dated in February 1984, the RO informed the 
appellant that the evidence did not constitute new and 
material evidence with regard to his claim.  The letter 
notified him that new and material evidence must relate to 
the issue and have bearing on the decision, and that evidence 
which was cumulative or repetitious was not new and material 
evidence.  The RO also told him that, inasmuch as the 
evidence received did not meet these requirements, a valid 
basis for reopening his claim had not been established, and 
that his claim would be considered if he submitted new and 
material evidence.  

In April 1984, the appellant submitted a statement identified 
as a notice of disagreement with that determination, 
explaining that his claim of service connection by 
"aggravation and continuity" was a new claim from his 
previous claim that had been based on presumption.  

In granting the Joint Motion of January 2005, the Court 
determined that the appellant's April 1984 statement 
constituted a timely filed notice of disagreement with the 
February 1984 rating action.  The Joint Motion stated that 
the parties to the litigation (the appellant and the 
Secretary of VA) agreed that the April 1984 statement 
expressed disagreement with the February 1984 determination 
that he had not submitted new and material evidence to reopen 
his previously denied claim.  VA is required to issue a 
statement of the case in response to any notice of 
disagreement.  See 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200 
(2004).  "The failure of the RO and the Board to ensure that 
a [statement of the case] was issued to the appellant in 
response to his 1984 . . . [notice of disagreement] renders 
these claims non-final for purposes of direct appeal."  See 
Joint Motion, at 6.  As a result, the February 1984 RO 
decision never became final, the claim to reopen remained 
open and unadjudicated, and, pending final agency action, the 
claim to reopen represented a potential means for an award of 
an earlier effective date.  See Joint Motion, at 7.  

In remanding the case to the Board, the Court specifically 
stated the "Board will be required to take into account the 
open and pending status of the 1983" claim to reopen.  See 
Joint Motion, at 7.  On the basis of the Joint Motion, and 
specifically the acceptance by the Court of the April 1984 
statement as a notice of disagreement with the February 1984 
rating action, the Board concludes that the establishment of 
service connection for schizophrenia (by the Board's August 
1999 decision and implemented by the RO's September 1999 
rating action) is based on the claim to reopen filed on July 
28, 1983.  

The effective date of a claim granted on the basis of new and 
material evidence is the later of the date of receipt of the 
new claim, or the day entitlement arose.  38 C.F.R. 
§ 3.400(q), (r).  The evidence of record as of July 1983 (the 
date of the claim to reopen) included medical findings that 
support a diagnosis of a psychiatric disorder that has been 
linked to the appellant's service.  Thus, the effective date 
is properly set as of the date of claim, July 28, 1983.  

For the foregoing reasons, the evidence supports an effective 
date earlier than December 5, 1990, for the grant of service 
connection for schizophrenia, based on a reopened claim filed 
in July 1983.  

II.  Duty to Notify and Assist

In adjudicating this claim, VA had statutory and regulatory 
obligations to notify and assist the appellant in assembling 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
VA has fully satisfied these obligations.  Sufficient 
evidence is of record to decide the claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the appellant, given the favorable nature of 
the Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 


ORDER

An effective date earlier than December 5, 1990, for the 
grant of service connection for schizophrenia, is granted 
based on a claim received in July 1983.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


